ON PETITION FOR CERTIFICATION.To the Appellate Division, Superior Court:A petition for certification of the judgment in A-004481-12 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is denied, with costs, and without prejudice given that some of the issues raised by plaintiff were not resolved by the Superior Court, Appellate Division, in its decision remanding. Plaintiff remains free to petition this Court on the issues raised in this petition after the conclusion of the remand proceedings and any subsequent appeal to the Appellate Division.